Citation Nr: 9931537	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for a psychiatric 
disability other than post traumatic stress disorder.

3.  Entitlement to service connection for a right knee 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active duty for training from August 1975 to 
November 1975 and active service from November 1977 to August 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for post traumatic stress disorder (PTSD), 
and also for a right knee disability, and a psychiatric 
disability other than PTSD.


REMAND

VA medical records dated in January 1993 reflect that the 
veteran had been previously hospitalized at the VA Medical 
Center (VAMC) in Lebanon, Pennsylvania, having been 
discharged on November 13, 1992.  No records of that prior 
hospitalization have been associated with the claims folder.  
In this regard the U. S. Court of Appeals for Veterans Claims 
(Court) has held that VA adjudicators are charged with 
constructive notice of documents generated by VA. Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  VA is charged with such 
notice even if the documents have not been made part of the 
record in a claim for benefits.  Accordingly, efforts must be 
undertaken to obtain the referenced records prior to 
appellate review of the veteran's claims.  
Accordinly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the Lebanon, 
Pennsylvania VAMC, and request records of 
the inpatient treatment ending in 
discharge on November 13, 1992, as cited 
by subsequent records, and any other 
records of the veteran's treatment for 
psychiatric disorders or right knee 
disability.  All records received should 
be associated with the claims folder.

2.  Following the completion of the above 
requested actions, the veteran's claims 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


